DETAILED ACTION
This office action is in response to the communication received on 07/12/2022 concerning application no. 15/931,634 filed on 05/14/2020.
Claims 1-20 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.
Claims 1-20 are pending.	
 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 11have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 10-11, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Knight (PGPUB No. US 2010/0249588) in view of Tolkowsky et al. (PGPUB No. US 2014/0094660) and supported by Freiburger et al. (PGPUB No. US 2015/0272547).

Regarding claim 1, Knight teaches a medical imaging system comprising: 
one or more processors (Processor 106); 
an intravascular ultrasound (IVUS) device comprising an IVUS imaging probe wherein the IVUS device is in communication with the one or more processors (Paragraph 0023 teaches that the processor 106 controls the frequency and duration of transmission of pulses to the pulse generator. Paragraph 0036 teaches that the image is controlled by one or more factors that include bandwidth, transducer focus, beam pattern, and frequency of the acoustic pulse. Fig. 1 shows the IVUS system has an IVUS catheter 102 that is used with a connection to the processor 106, drive unit 110, and pulse generator 108); and 
memory storing instructions that, when executed by the one or more processors (Paragraph 0055 teaches that the control module is capable of storage. Furthermore, the use of memory for the performance of an electronic system for image acquisition, processing, and displaying is inherently present), cause the one or more processors to: 
control the IVUS imaging probe to obtain first IVUS image data according to a first value of a beamforming setting during a same pullback of the IVUS imaging probe through a blood vessel at a first speed, wherein the beamforming setting is associated with an IVUS image (Paragraph 0041 teaches that the IVUS system is able to perform a survey pullback that is different from the inspection pullback procedure. Fig. 4 shows that the survey pullback is from the ends 414 to 412 and Fig. 6 shows the images 502 are acquired. Paragraph 0002 teaches that intravascular ultrasound is used in imaging blood vessels. Paragraph 0036 teaches that the quality of the image is based on the bandwidth, the transducer focus, the beam pattern, and the frequency); 
determine a second speed of the IVUS imaging probe during the pullback (Paragraph 0041 teaches that the IVUS system is able to perform an inspection pullback that is different from the survey pullback procedure); 
determine a different, second value of the beamforming setting based on the second speed (Fig. 6 shows that images 602 are obtained more frequently than during the inspection pullback procedure than the survey pullback procedure. Paragraph 0036 teaches that the image is controlled by one or more factors that includes frequency of the acoustic pulse), 
control the IVUS imaging probe to obtain second IVUS image data according to the second value of the beamforming setting during the pullback such that beamforming setting changes from the first value to the second value during the pullback (Fig. 6 shows that images 602 are obtained more frequently than during the inspection pullback procedure than the survey pullback procedure. Paragraph 0036 teaches that the image is controlled by one or more factors that includes frequency of the acoustic pulse).
	However, Knight is silent regarding a medical system comprising:
determine a second speed of the IVUS imaging probe during the same pullback.
 	In an analogous imaging field of endeavor, regarding the use of IVUS pullback with varying speeds, Tolkowsky teaches a medical imaging system, comprising:
determine a second speed of the IVUS imaging probe during the same pullback (Paragraph 0396 teaches that during some of the pullback of the endoluminal data acquisition device, the device moves at a greater speed than the regular speed of the device. In other instances, the device may be stuck and not be able to move at the same rate as the regular speed. Paragraph 0469 teaches endoluminal modality is IVUS. Fig. 3B show where the greater slope value has fewer frames as the speed has changed within the same pullback).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Knight with Tolkowsky’s teaching of the utilization of varying imaging parameters based on the speed of pullback as it changes. The combination would be able to use Knight’s changing of image acquisition parameters based on the speed as discussed in paragraph 0036 and Fig. 6 and resolve the situations in Tolkowsky where the one same pullback has varying speeds from the regular speed of the pullback. Such a combination is well known as it is the relationship of the frame rate can be tied to the speed of the imaging system (Abstract of Freiburger). Such a combination and implementation into Knight results in a device that does not rely on user settings and can be performed automatically (Paragraph 0003 of Freiburger). Such an automation results in the best images being acquired under the current motion conditions (Paragraph 0012 of Freiburger). By acquiring the best images, the optimal temporal and spatial resolutions and image quality can be obtained (Paragraph 0013 of Freiburger). This modified apparatus allows for the tracking and imaging in an enhanced manner and in real-time (Paragraph 0313 of Tolkowsky). Furthermore, length measurements that are performed with respect to the roadmap pathway are more accurate (Paragraph 0404 of Tolkowsky).

Regarding claim 5, modified Knight teaches the medical imaging system in claim 1, as discussed above.
Knight further teaches a medical imaging system, wherein the beamforming setting indicates a number and sequence of ultrasound pulses emitted by the IVUS imaging probe (Paragraph 0023 teaches that the pulse generator that drives the ultrasound transducer is able to input and control the frequency and duration of the pulses); and 
wherein an image quality parameter for the IVUS image is based the number and the sequence of the ultrasound pulses emitted by the IVUS imaging probe (Paragraph 0036 teaches that the quality of the image is produced at different depths and is affected by the frequency and pattern and bandwidth of the acoustic pulse of the transducer).

Regarding claim 6, modified Knight teaches the medical imaging system in claim 5, as discussed above.
Knight further teaches a medical imaging system, wherein the image quality parameter comprises at least one of frame rate, resolution, and depth of penetration of the blood vessel (Paragraph 0036 teaches that the quality of the image is produced at different depths and is affected by the frequency and pattern and bandwidth of the acoustic pulse of the transducer. Paragraph 0002 teaches that intravascular ultrasound is used in imaging blood vessels).  

Regarding claim 7, modified Knight teaches the medical imaging system in claim 1, as discussed above.
Knight further teaches the medical imaging system, wherein the first value of the beamforming setting indicates a first number of ultrasound pulses emitted by the IVUS imaging probe (Paragraph 0044 teaches that the survey pullback can include any number of images).  

Regarding claim 8, modified Knight teaches the medical imaging system in claim 7, as discussed above.
Knight further teaches the medical imaging system, wherein the second speed is slower than the first speed, wherein the second value of the beamforming setting indicates a second number of ultrasound pulses emitted by the IVUS imaging probe, and wherein the second number of ultrasound pulses is greater than the first number of ultrasound pulses (Paragraph 0041 teaches that the survey pullback rate is greater than the inspection pullback rate. Fig. 6 shows there is a greater number of images 602 within the inspection pullback than the number of images 502 of the survey pullback. Paragraph 0003 teaches that the images are based on the transmitted and electrical pulses sent by the transducer and the pulse generator).   

Regarding claim 10, modified Knight teaches the medical imaging system in claim 1, as discussed above.
Knight further teaches a medical imaging system, further comprising: 
a display device in communication with the one or more processors (Fig. 1 shows the display 112 is connected to the processor 106); and
wherein the instructions, further cause the one or more processors (Paragraph 0055 teaches that the control module is capable of storage. Furthermore, the use of memory for the performance of an electronic system for image acquisition, processing, and displaying is inherently present. Fig. 1 shows processor 106), to: 
receive the second IVUS image data (Fig. 6 shows the images 602 of the inspection pullback segment. Paragraph 0053 teaches that the images obtained during inspection pullback can be displayed); 
 the IVUS image from the second IVUS image data (Fig. 6 shows the images 602 of the inspection pullback segment. Paragraph 0053 teaches that the images obtained during inspection pullback can be displayed. The inspection images can be displayed with the survey pullback and they can be used in the generation of composite images).
	However, Knight is silent regarding a medical imaging system, further comprising:
	an angiogram device in communication with the one or more processors, 
generate a radiological image corresponding to the IVUS image based on radiological image data received from the angiogram device; and 
provide for display on the display device, the IVUS image and the radiological image.
	In an analogous imaging field of endeavor, regarding the monitoring of motion of an IVUS device, Tolkowsky teaches a medical imaging system, further comprising:
	an angiogram device in communication with the one or more processors (Paragraph 0327 teaches that the images can be acquired with an angiogram. Fig. 1B shows the extraluminal imaging system connected to the processor)
generate a radiological image corresponding to the IVUS image based on radiological image data received from the angiogram device (Paragraph 0151 teaches that the invention is co-registration of images with the extra and endo luminal imaging modalities being registered together in association to the location in the lumen. Paragraph 0316 teaches that the probe is an IVUS probe. Paragraph 0325 teaches that the angiographic image is taken); and
provide for display on the display device, the IVUS image and the radiological image (Paragraph 0151 teaches that the invention is co-registration of images with the extra and endo luminal imaging modalities being registered together in association to the location in the lumen. Paragraph 0316 teaches that the probe is an IVUS probe. Paragraph 0325 teaches that the angiographic image is taken. Paragraph 0152 teaches that the output of the co-registration is displayed. Fig. 2 shows the display).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Knight with Tolkowsky’s teaching of using an angiogram and displaying radiological images with IVUS. This modified apparatus allows for the tracking and imaging in an enhanced manner and in real-time (Paragraph 0313 of Tolkowsky). Furthermore, length measurements that are performed with respect to the roadmap pathway are more accurate (Paragraph 0404 of Tolkowsky). Furthermore, the use of two modalities would allow the user to take the advantages of both forms and improve their diagnosis and treatment of the patient. 

Regarding claim 11, Knight teaches a non-transitory computer readable medium storing instructions for execution by a processor incorporated into a medical imaging system including a co- registration system, wherein execution of the instructions by the processor cause the processor to (Paragraph 0023 teaches that the processor 106 controls the frequency and duration of transmission of pulses to the pulse generator. Paragraph 0036 teaches that the image is controlled by one or more factors that include bandwidth, transducer focus, beam pattern, and frequency of the acoustic pulse. Fig. 1 shows the IVUS system has an IVUS catheter 102 that is used with a connection to the processor 106, drive unit 110, and pulse generator 108. Paragraph 0055 teaches that the control module is capable of storage. Furthermore, the use of memory for the performance of an electronic system for image acquisition, processing, and displaying is inherently present): 
control an intravascular ultrasound (IVUS) imaging probe to obtain first IVUS image data according to a first value of a beamforming setting during a same pullback of an IVUS imaging probe through a blood vessel at a first speed, wherein the beamforming setting is associated with an IVUS image (Paragraph 0041 teaches that the IVUS system is able to perform a survey pullback that is different from the inspection pullback procedure. Fig. 4 shows that the survey pullback is from the ends 414 to 412 and Fig. 6 shows the images 502 are acquired. Paragraph 0002 teaches that intravascular ultrasound is used in imaging blood vessels. Paragraph 0036 teaches that the quality of the image is based on the bandwidth, the transducer focus, the beam pattern, and the frequency); 
determine a second speed of the IVUS imaging probe during the pullback (Paragraph 0041 teaches that the IVUS system is able to perform an inspection pullback that is different from the survey pullback procedure); 
determine a different, second value of the beamforming setting based on the second speed (Fig. 6 shows that images 602 are obtained more frequently than during the inspection pullback procedure than the survey pullback procedure. Paragraph 0036 teaches that the image is controlled by one or more factors that includes frequency of the acoustic pulse),
control the IVUS imaging probe to obtain second IVUS image data according to the second value of the beamforming setting during the same pullback such that the beamforming setting changes from the first value to the second value during the same pullback (Fig. 6 shows that images 602 are obtained more frequently than during the inspection pullback procedure than the survey pullback procedure. Paragraph 0036 teaches that the image is controlled by one or more factors that includes frequency of the acoustic pulse).
However, Knight is silent regarding a non-transitory computer-readable storage medium, comprising:
determine a second speed of the IVUS imaging probe during the same pullback.
	In an analogous imaging field of endeavor, regarding the use of IVUS pullback with varying speeds, Tolkowsky teaches a non-transitory computer-readable storage medium, comprising:
determine a second speed of the IVUS imaging probe during the same pullback (Paragraph 0396 teaches that during some of the pullback of the endoluminal data acquisition device, the device moves at a greater speed than the regular speed of the device. In other instances, the device may be stuck and not be able to move at the same rate as the regular speed. Paragraph 0469 teaches endoluminal modality is IVUS. Fig. 3B show where the greater slope value has fewer frames as the speed has changed within the same pullback).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Knight with Tolkowsky’s teaching of the utilization of varying imaging parameters based on the speed of pullback as it changes. The combination would be able to use Knight’s changing of image acquisition parameters based on the speed as discussed in paragraph 0036 and Fig. 6 and resolve the situations in Tolkowsky where the one same pullback has varying speeds from the regular speed of the pullback. Such a combination is well known as it is the relationship of the frame rate can be tied to the speed of the imaging system (Abstract of Freiburger). Such a combination and implementation into Knight results in a device that does not rely on user settings and can be performed automatically (Paragraph 0003 of Freiburger). Such an automation results in the best images being acquired under the current motion conditions (Paragraph 0012 of Freiburger). By acquiring the best images, the optimal temporal and spatial resolutions and image quality can be obtained (Paragraph 0013 of Freiburger). This modified apparatus allows for the tracking and imaging in an enhanced manner and in real-time (Paragraph 0313 of Tolkowsky). Furthermore, length measurements that are performed with respect to the roadmap pathway are more accurate (Paragraph 0404 of Tolkowsky).

Regarding claim 15, modified Knight teaches the non-transitory computer readable medium in claim 11, as discussed above.
Knight further teaches a non-transitory computer readable medium, wherein the beamforming setting indicates a number and sequence of ultrasound pulses emitted by the IVUS imaging probe (Paragraph 0023 teaches that the pulse generator that drives the ultrasound transducer is able to input and control the frequency and duration of the pulses); and 
wherein an image quality parameter for the subsequently received IVUS image is based the number and the sequence of the ultrasound pulses emitted by the IVUS imaging probe (Paragraph 0036 teaches that the quality of the image is produced at different depths and is affected by the frequency and pattern and bandwidth of the acoustic pulse of the transducer).

Regarding claim 16, modified Knight teaches the non-transitory computer readable medium in claim 15, as discussed above.
Knight further teaches a non-transitory computer readable medium, wherein the image quality parameter comprises at least one of frame rate, resolution, and depth of penetration of the blood vessel (Paragraph 0036 teaches that the quality of the image is produced at different depths and is affected by the frequency and pattern and bandwidth of the acoustic pulse of the transducer. Paragraph 0002 teaches that intravascular ultrasound is used in imaging blood vessels).  

Regarding claim 17, modified Knight teaches the non-transitory computer readable medium in claim 11, as discussed above.
Knight further teaches a non-transitory computer readable medium, wherein the first value of the beamforming setting indicates a first number of ultrasound pulses emitted by the IVUS imaging probe (Paragraph 0044 teaches that the survey pullback can include any number of images).  

Regarding claim 18, modified Knight teaches the non-transitory computer readable medium in claim 17, as discussed above.
Knight further teaches a non-transitory computer readable medium, wherein the second 6Application No. 15/931,634Docket No. 2019P00995US01 / 44755.2262US01speed is slower than the first pullback speed, wherein the second value of the beamforming setting indicates a second number of ultrasound pulses emitted by the IVUS imaging probe, and wherein the second number of ultrasound pulses is greater than the first number of ultrasound pulses (Paragraph 0041 teaches that the survey pullback rate is greater than the inspection pullback rate. Fig. 6 shows there is a greater number of images 602 within the inspection pullback than the number of images 502 of the survey pullback. Paragraph 0003 teaches that the images are based on the transmitted and electrical pulses sent by the transducer and the pulse generator).   

Regarding claim 20, Knight teaches the non-transitory computer readable medium in claim 11, as discussed above.
Knight further teaches a non-transitory computer readable medium, wherein the instructions further causing cause the processor to (Paragraph 0055 teaches that the control module is capable of storage. Furthermore, the use of memory for the performance of an electronic system for image acquisition, processing, and displaying is inherently present): 
receive the second IVUS image data (Fig. 6 shows the images 602 of the inspection pullback segment. Paragraph 0053 teaches that the images obtained during inspection pullback can be displayed);
generate the IVUS image from the second IVUS image data (Fig. 6 shows the images 602 of the inspection pullback segment. Paragraph 0053 teaches that the images obtained during inspection pullback can be displayed. The inspection images can be displayed with the survey pullback and they can be used in the generation of composite images).
	However, Knight is silent regarding a non-transitory computer readable medium, wherein the instructions further causing cause the processor to:
generate a radiological image corresponding to the second IVUS image based on radiological image data received from an angiogram device in communication with the processor; and 
provide for display on a display device, the IVUS image and the radiological image.
In an analogous imaging field of endeavor, regarding the monitoring of motion of an IVUS device, Tolkowsky the instructions further causing cause the processor to:
generate a radiological image corresponding to the second IVUS image based on radiological image data received from an angiogram device in communication with the device (Paragraph 0151 teaches that the invention is co-registration of images with the extra and endo luminal imaging modalities being registered together in association to the location in the lumen. Paragraph 0316 teaches that the probe is an IVUS probe. Paragraph 0325 teaches that the angiographic image is taken); and
provide for display on a display device, the IVUS image and the radiological image (Paragraph 0151 teaches that the invention is co-registration of images with the extra and endo luminal imaging modalities being registered together in association to the location in the lumen. Paragraph 0316 teaches that the probe is an IVUS probe. Paragraph 0325 teaches that the angiographic image is taken. Paragraph 0152 teaches that the output of the co-registration is displayed. Fig. 2 shows the display).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Knight with Tolkowsky’s teaching of using an angiogram and displaying radiological images with IVUS. This modified apparatus allows for the tracking and imaging in an enhanced manner and in real-time (Paragraph 0313 of Tolkowsky). Furthermore, length measurements that are performed with respect to the roadmap pathway are more accurate (Paragraph 0404 of Tolkowsky). Furthermore, the use of two modalities would allow the user to take the advantages of both forms and improve their diagnosis and treatment of the patient. 

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Knight (PGPUB No. US 2010/0249588) in view of Tolkowsky et al. (PGPUB No. US 2014/0094660) further in view of Cohen et al. (PGPUB No. US 2012/0029339).

Regarding claim 2, modified Knight teaches the medical imaging system in claim 1, as discussed above.
Tolkowsky further teaches a medical imaging system, further comprising:
an angiogram device in communication with the one or more processors (Paragraph 0327 teaches that the images can be acquired with an angiogram. Fig. 1B shows the extraluminal imaging system connected to the processor), 
wherein the IVUS imaging probe comprises one or more radiopaque markers (Paragraph 0137 teaches that endoluminal device the endoluminal device having at least one radiopaque portion. Paragraph 0316 teaches the endoluminal data-acquisition device is an imaging probe. For some applications, the imaging probe is an IVUS probe).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Knight with Tolkowsky’s teaching angiogram and radiopaque markers. This modified apparatus allows for the tracking and imaging in an enhanced manner and in real-time (Paragraph 0313 of Tolkowsky). Furthermore, length measurements that are performed with respect to the roadmap pathway are more accurate (Paragraph 0404 of Tolkowsky).
	However, the combination of Knight and Tolkowsky is silent regarding a medical imaging system, further comprising: 
wherein received radiological image data received from the angiogram device comprises first radiological image data indicating a first location of the one or more radiopaque markers and second radiological image data indicating a second location of the one or more radiopaque markers, and 
wherein the determining the second speed of the IVUS imaging probe is based on the first location and the second location.  
	In an analogous imaging field of endeavor, regarding the monitoring of motion of an IVUS device, Cohen teaches a medical imaging system, further comprising: 
an angiogram device in communication with the one or more processors (Paragraph 0280 teaches that the extra-luminal imaging system can be of fluoroscopy, SPECT, or CT. Fig. 4 shows an angiographic image. Paragraph 0091-0097 teaches that the imaging system with the processor is used in the image co-registration between the angiographic system and the probe), 2Application No. 15/931,634Docket No. 2019P00995US01 / 44755.2262US01 
wherein the IVUS imaging probe comprises one or more radiopaque markers, wherein received radiological image data received from the angiogram device comprises first radiological image data indicating a first location of the one or more radiopaque markers and second radiological image data indicating a second location of the one or more radiopaque markers, and wherein the determining the second speed of the IVUS imaging probe is based on the first location and the second location (Paragraph 0388 teaches that the system is able to estimate the pullback of the image head of the IVUS probe. The IVUS markers’ location is obtained by the initial angiogram and the subsequent locations are also acquired. Paragraph 0074 teaches that the marker is a radio-opaque marker. Paragraphs 0076-0081 teaches that the marker location is identified from the first and second images. Paragraph 0353 teaches that the best angiographic frame is taken as the initial frame that has the IVUS probe and paragraph 0355 teaches that the pullback of the IVUS probe is monitored and the images are stored and recorded. Paragraph 0356 teaches that the pullback is recorded locations of the probe are determined along with the imaging slices. Paragraph 0389 teaches that the non-constant speed, the marker locations are imaged and determined1).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Knight and Tolkowsky with Cohen’s teaching of determination of speed with the location identification of markers on image data. This modified apparatus would allow a user to determine the direction and determine the given time point that is acquired based on the subject’s heart phase (Paragraph 0243 of Cohen). Furthermore, the tracking of the device can be performed in real-time (Paragraph 0272 of Cohen).

Regarding claim 3, modified Knight teaches the medical imaging system in claim 2, as discussed above.
	However, the combination of Knight and Tolkowsky is silent regarding a medical imaging system, wherein the determining the second speed of the IVUS imaging probe comprises: 
determining the second speed based on determining a distance between the first location and the second location.
	In an analogous imaging field of endeavor, regarding the monitoring of motion of an IVUS device, Cohen teaches a medical imaging system, wherein the determining the second speed of the IVUS imaging probe comprises: 
determining the second speed based on determining a distance between the first location and the second location (Paragraph 0388 teaches that the system is able to estimate the pullback of the image head of the IVUS probe. The IVUS markers’ location is obtained by the initial angiogram and the subsequent locations are also acquired. Paragraph 0074 teaches that the marker is a radio-opaquer marker. Paragraphs 0076-0081 teaches that the marker location is identified from the first and second images. Paragraph 0353 teaches that the best angiographic frame is taken as the initial frame that has the IVUS probe and paragraph 0355 teaches that the pullback of the IVUS probe is monitored and the images are stored and recorded. Paragraph 0356 teaches that the pullback is recorded locations of the probe are determined along with the imaging slices. Paragraph 0389 teaches that the non-constant speed, the marker locations are imaged and determined2).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Knight and Tolkowsky with Cohen’s teaching of determination of speed with the location identification of markers on image data and the use of distance. This modified apparatus would allow a user to determine the direction and determine the given time point that is acquired based on the subject’s heart phase (Paragraph 0243 of Cohen). Furthermore, the tracking of the device can be performed in real-time (Paragraph 0272 of Cohen).

Regarding claim 12, modified Knight teaches the non-transitory computer readable medium in claim 11, as discussed above.
Tolkowsky further teaches a non-transitory computer readable medium, further comprising:
wherein the IVUS imaging probe comprises one or more radiopaque markers (Paragraph 0137 teaches that endoluminal device the endoluminal device having at least one radiopaque portion. Paragraph 0316 teaches the endoluminal data-acquisition device is an imaging probe. For some applications, the imaging probe is an IVUS probe).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Knight with Tolkowsky’s teaching angiogram and radiopaque markers. This modified apparatus allows for the tracking and imaging in an enhanced manner and in real-time (Paragraph 0313 of Tolkowsky). Furthermore, length measurements that are performed with respect to the roadmap pathway are more accurate (Paragraph 0404 of Tolkowsky).
	However, the combination of Knight and Tolkowsky is silent regarding a non-transitory computer readable medium, wherein received radiological image data received from the angiogram device comprises first radiological image data indicating a first location of the one or more radiopaque markers and second radiological image data indicating a second location of the one or more radiopaque markers, and wherein the determining the second speed of the IVUS imaging probe is based on the first location and the second location.  
In an analogous imaging field of endeavor, regarding the monitoring of motion of an IVUS device, Cohen teaches a non-transitory computer readable medium, wherein the IVUS imaging probe comprises one or more radiopaque markers, wherein received radiological image data received from the angiogram device comprises first radiological image data indicating a first location of the one or more radiopaque markers and second radiological image data indicating a second location of the one or more radiopaque markers, and wherein the determining the second speed of the IVUS imaging probe is based on the first location and the second location (Paragraph 0280 teaches that the extra-luminal imaging system can be of fluoroscopy, SPECT, or CT. Fig. 4 shows an angiographic image. Paragraph 0091-0097 teaches that the imaging system with the processor is used in the image co-registration between the angiographic system and the probe. Paragraph 0388 teaches that the system is able to estimate the pullback of the image head of the IVUS probe. The IVUS markers’ location is obtained by the initial angiogram and the subsequent locations are also acquired. Paragraph 0074 teaches that the marker is a radio-opaquer marker. Paragraphs 0076-0081 teaches that the marker location is identified from the first and second images. Paragraph 0353 teaches that the best angiographic frame is taken as the initial frame that has the IVUS probe and paragraph 0355 teaches that the pullback of the IVUS probe is monitored and the images are stored and recorded. Paragraph 0356 teaches that the pullback is recorded locations of the probe are determined along with the imaging slices. Paragraph 0389 teaches that the non-constant speed, the marker locations are imaged and determined3).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Knight and Tolkowsky with Cohen’s teaching of using an angiogram and displaying radiological images with IVUS. This modified apparatus would allow a user to determine the direction and determine the given time point that is acquired based on the subject’s heart phase (Paragraph 0243 of Cohen). Furthermore, the tracking of the device can be performed in real-time (Paragraph 0272 of Cohen).

Regarding claim 13, modified Knight teaches the non-transitory computer readable medium in claim 12, as discussed above.
	However, the combination of Knight and Tolkowsky is silent regarding a non-transitory computer readable medium, wherein, when determining the second speed of the IVUS imaging probe, the instructions cause the processor to: 
determine the second speed based on determining a distance between the first location and the second location.
In an analogous imaging field of endeavor, regarding the monitoring of motion of an IVUS device, Cohen teaches a non-transitory computer readable medium, wherein, when determining the second speed of the IVUS imaging probe, the instructions cause the processor to: 
determine the second speed based on determining a distance between the first location and the second location (Paragraph 0388 teaches that the system is able to estimate the pullback of the image head of the IVUS probe. The IVUS markers’ location is obtained by the initial angiogram and the subsequent locations are also acquired. Paragraph 0074 teaches that the marker is a radio-opaquer marker. Paragraphs 0076-0081 teaches that the marker location is identified from the first and second images. Paragraph 0353 teaches that the best angiographic frame is taken as the initial frame that has the IVUS probe and paragraph 0355 teaches that the pullback of the IVUS probe is monitored and the images are stored and recorded. Paragraph 0356 teaches that the pullback is recorded locations of the probe are determined along with the imaging slices. Paragraph 0389 teaches that the non-constant speed, the marker locations are imaged and determined4).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Knight and Tolkowsky with Cohen’s teaching of using an angiogram and displaying radiological images with IVUS. This modified apparatus would allow a user to determine the direction and determine the given time point that is acquired based on the subject’s heart phase (Paragraph 0243 of Cohen). Furthermore, the tracking of the device can be performed in real-time (Paragraph 0272 of Cohen).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Knight (PGPUB No. US 2010/0249588) in view of Tolkowsky et al. (PGPUB No. US 2014/0094660) further in view of Wang et al. (PGPUB No. US 2016/0213253).

Regarding claim 4, modified Knight teaches the medical imaging system in claim 1, as discussed above.
	While Tolkowsky teaches that the activation and the termination of the pullback can be done with user input (Paragraph 0339), the combination of Knight and Tolkowsky is silent regarding a medical imaging system, wherein the instructions further cause the one or more processors to: 
receive a user input indicating the second speed, and 
wherein the determining the second speed is based on the user input.
	In an analogous imaging field of endeavor, regarding the use of an intravascular imaging system, Wang teaches a medical imaging system, wherein the instructions further cause the one or more processors (Combination of signal processing system and user interface) to:
receive a user input indicating the second speed (Claim 23 teaches the user interface is used to set parameters that includes pullback speed), and
wherein the determining the second speed is based on the user input (Claim 23 teaches the user interface is used to set parameters that includes pullback speed).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Knight and Tolkowsky with Wang’s teaching of the input of pullback speed. This modified apparatus would allow for the user to synchronize the image capture process between the imaging system and the probe (Paragraph 0028 of Wang). Furthermore, the modified apparatus would allow for high resolution (Paragraph 0035 of Wang).

Regarding claim 14, Knight teaches the non-transitory computer readable medium in claim 11, as discussed above.
	While Tolkowsky teaches that the activation and the termination of the pullback can be done with user input (Paragraph 0339), the combination of Knight and Tolkowsky is silent regarding a non-transitory computer-readable storage medium, wherein the instructions further cause the processor to: 
receive a user input indicating the second speed (Claim 23 teaches the user interface is used to set parameters that includes pullback speed), and 
wherein determining the second speed is based on the user input (Claim 23 teaches the user interface is used to set parameters that includes pullback speed).
	In an analogous imaging field of endeavor, regarding the use of an intravascular imaging system, Wang teaches a non-transitory computer-readable storage medium, wherein the instructions further cause the processor to: 
receive a user input indicating the second speed (Claim 23 teaches the user interface is used to set parameters that includes pullback speed), and 
wherein determining the second speed is based on the user input (Claim 23 teaches the user interface is used to set parameters that includes pullback speed).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Knight and Tolkowsky with Wang’s teaching of the input of pullback speed. This modified apparatus would allow for the user to synchronize the image capture process between the imaging system and the probe (Paragraph 0028 of Wang). Furthermore, the modified apparatus would allow for high resolution (Paragraph 0035 of Wang).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Knight (PGPUB No. US 2010/0249588) in view of Tolkowsky et al. (PGPUB No. US 2014/0094660) further in view of Ferrara et al. (US Patent No. 5,462,059).

Regarding claim 9, modified Knight teaches the medical imaging system in claim 8, as discussed above.
	However, the combination of Knight and Tolkowsky is silent regarding a medical imaging system, wherein the instructions that when executed by the one or more processors, further cause the one or more processors to: 
determine a different, third value of the beamforming setting based on a third speed indicating substantially zero, wherein the third value of the beamforming setting indicates an third number of ultrasound pulses emitted by the IVUS imaging probe, and wherein the third number of ultrasound pulses is greater than the first number of ultrasound pulses and the second number of ultrasound pulses.
	In an analogous imaging field of endeavor, regarding the utilization of velocity information for beamforming, Ferrara teaches a medical imaging system, wherein the instructions that when executed by the one or more processors, further cause the one or more processors to: 
determine a different, third value of the beamforming setting based on a third speed indicating substantially zero, wherein the third value of the beamforming setting indicates an third number of ultrasound pulses emitted by the IVUS imaging probe, and wherein the third number of ultrasound pulses is greater than the first number of ultrasound pulses and the second number of ultrasound pulses (Col. 5, lines 47-54, teaches that the pulse repetition frequency is inversely proportional to the velocity relative to the scatterer. That is, the slower the velocity, the greater the pulse repetition frequency. A velocity of 1 cm/s would yield in a higher repetition frequency than a velocity of 2 cm/s or 3 cm/s. A processing and displaying inherently requires the use of a memory and processor to perform electronic processing and acquisition).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Knight and Tolkowsky with Ferrara’s teaching of transmitting with beamforming conditions that are optimal. This computation and processing of Ferrara can be input into Knight’s processing and memory system. This modified apparatus would allow for low-cost and non-ionizing monitoring of vascular information (Col. 1, lines 19-32, of Ferrara).

Regarding claim 19, modified Knight teaches the non-transitory computer readable medium in claim 18, as discussed above.
	However, the combination of Knight and Tolkowsky is silent regarding a non-transitory computer readable medium, wherein the instructions cause the processor to: 
determine a different, third value of the beamforming setting based on a third speed indicating substantially zero, wherein the third value of the beamforming setting indicates an third number of ultrasound pulses emitted by the IVUS imaging probe, and wherein the third number of ultrasound pulses is greater than the first number of ultrasound pulses and the second number of ultrasound pulses.  
	In an analogous imaging field of endeavor, regarding the utilization of velocity information for beamforming, Ferrara teaches a non-transitory computer readable medium, wherein the instructions cause the processor to: 
determine a different, third value of the beamforming setting based on a third speed indicating substantially zero, wherein the third value of the beamforming setting indicates an third number of ultrasound pulses emitted by the IVUS imaging probe, and wherein the third number of ultrasound pulses is greater than the first number of ultrasound pulses and the second number of ultrasound pulses (Col. 5, lines 47-54, teaches that the pulse repetition frequency is inversely proportional to the velocity relative to the scatterer. That is, the slower the velocity, the greater the pulse repetition frequency. A velocity of 1 cm/s would yield in a higher repetition frequency than a velocity of 2 cm/s or 3 cm/s. A processing and displaying inherently requires the use of a memory and processor to perform electronic processing and acquisition).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Knight and Tolkowsky with Ferrara’s teaching of transmitting with beamforming conditions that are optimal. This computation and processing of Ferrara can be input into Knight’s processing and memory system. This modified apparatus would allow for low-cost and non-ionizing monitoring of vascular information (Col. 1, lines 19-32, of Ferrara).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vaillant et al. (US Patent No. 8,175,684): Teaches that the cadence of acquisition of data can be changed in relation to the speed of the pullback as it passes through the vessel. Teaches a single pullback.
Kobayashi et al. (US Patent No 10,271,818): Teaches that the cadence of acquisition of data can be changed in relation to the speed of the pullback as it passes through the vessel. Teaches a single pullback.
Wissel et al. (PGPUB No. US 2020/0315584): Teaches that the pullback can occur at varying speeds and that feedback informs the ultrasound imaging process to signal when ultrasound acquisition is made. That is, the imaging acquisition is related to speed of the pullback velocity that is changing over time. Teaches a single pullback.
Feldman et al. (PGPUB No. US 2008/0004530): Teaches that the pullback can occur at varying speeds and that feedback informs the ultrasound imaging process to signal when ultrasound acquisition is made. That is, the imaging acquisition is related to speed of the pullback velocity that is changing over time. Teaches a single pullback.
Blanz et al. (PGPUB No. US 2014/0039308): Teaches how the speed of the pullback affects the spacing of the ultrasound image acquisition.
Tenhoff (US Patent No. 5,724,978): Teaches how the speed of the pullback affects the spacing of the ultrasound image acquisition.
Kakadaris et al. (PGPUB No. US 2008/0051660): Teaches varying imaging conditions.
Rich et al. (PGPUB No. US 2007/0038088): Teaches the use of different speeds with different settings associated to them within a single procedure.
Huennekens et al. (PGPUB No. US 2006/0241465): Teaches the determination of the speed of the pullback with the angiogram system.
Gatta et al. (PGPUB No. US 2011/0096972): Teaches that the speed of the pullback can vary.
Kunio (PGPUB No. US 2019/0029624): Teaches the determination of the speed of the pullback with the angiogram system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is well known that speed is equal to distance divided by time. The distance being the change in locations over the period of time (Link: https://courses.lumenlearning.com/suny-osuniversityphysics/chapter/3-6-finding-velocity-and-displacement-from-acceleration/)
        2 It is well known that speed is equal to distance divided by time. The distance being the change in locations over the period of time (Link: https://courses.lumenlearning.com/suny-osuniversityphysics/chapter/3-6-finding-velocity-and-displacement-from-acceleration/)
        3 It is well known that speed is equal to distance divided by time. The distance being the change in locations over the period of time (Link: https://courses.lumenlearning.com/suny-osuniversityphysics/chapter/3-6-finding-velocity-and-displacement-from-acceleration/)
        4 It is well known that speed is equal to distance divided by time. The distance being the change in locations over the period of time (Link: https://courses.lumenlearning.com/suny-osuniversityphysics/chapter/3-6-finding-velocity-and-displacement-from-acceleration/)